713 N.W.2d 769 (2006)
475 Mich. 856
CAPCO 1998-D7 PIPESTONE, L.L.C., Plaintiff-Appellant,
v.
MILTON VENTURES LIMITED PARTNERSHIP, Gila Shaltiel, Moshe Shaltiel, MAL Corporation, and Milton Ventures II, L.P., Defendants-Appellees.
Docket No. 129920. COA No. 262098.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the October 11, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the Court of Appeals as on leave granted for consideration of whether a cover letter signed by a party's attorney, accompanying a settlement agreement drafted by that attorney, satisfies the signature requirement of MCR 2.507(H).